DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The amendments filed on 9-28-2021 have been fully considered and are addressed in the instant Office Action. 
Claim 5 has been cancelled. 
Claims 1, 4, 7-10 have been amended.
Claims 1, 4, and 7-14 are currently pending and are rejected as explained in the instant Office Action below.

Response to Arguments
Applicant's arguments filed 9-28-2021 have been fully considered but they are not persuasive. In particular, the amendments to the claims have altered the scope of the claims and the Office Action has been updated accordingly. 
In particular, the Applicant’s arguments appear to be directed towards the amendments to the claims, which have altered the scope of the claims and are addressed in the instant Office Action. 
Please see the official reasoning in the instant Office Action below. 

Rejections under 112(a):
The previous 112(a) rejections of claim 1, 9, and 10 have been withdrawn in view of the amendments to the claims. 

      Rejections under 35 USC § 103:
Regarding the Applicants arguments on page 15 directed towards the Miyake reference, the Miyake reference clearly states “the navigation device 2 searches for the route from the current location to a destination that has the lowest cost, and renders the found route on the map screen as a guidance route”, wherein the navigation device performs all of the steps of searching and rendering the lowest cost route on the screen. The Applicant’s arguments do not clearly identify what part of para.[0029] states that route is not selected and displayed automatically by the navigation device. 
Clarification is required in order to fully understand the Applicant’s position. 

Regarding the Applicants arguments on page 16 directed towards the Furuhata reference in claim 8, claim 8 does not recite a server at all. Furthermore, the Furuhata clearly states that the hazard information is received form the server in para.[0041] reference. Furthermore, it was well-known in the art at the time of the invention for navigation devices to display icons, wherein Furuhata explicitly displays the hazard information on a map with the guide route that the vehicle is currently travelling on, as seen in at least para.[0098].
The remaining arguments on pages 14-17 appear to be directed towards the amendments to the claims. The 103 rejections have been updated based on the amendments to the claims, which have altered the scope of the claims. In particular, the Applicant’s arguments appear to be directed towards . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 1, 4, and 7-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 9, and 10, the original disclosure as filed does not provide sufficient written description directed towards “the traveling state evaluation unit evaluates the appropriateness of voicing the notification information by setting a temporary recommended route and using a guidance point on the temporary recommended route to reference the predetermined notification start condition and data structure”.
The current specification does not disclose “the traveling state evaluation unit evaluates the appropriateness of voicing the notification information by setting a temporary recommended route and using a guidance point on the temporary recommended route to reference the predetermined notification start condition and data structure” in any capacity, and the above limitations appear to be directed towards new matter. In particular, the act of setting a route does not appear to be associated in any way with determining the appropriateness of voicing a notification. Furthermore, the original disclosure as field does not disclose any processes/algorithms that demonstrate how to “evaluate” the appropriateness of a notification based on setting a temporary route and using a guidance point on the temporary recommended route.
Claims 1, 9 and 10 define the invention in functional language by specifying a desired result, such as using minimum distances and times and evaluating the appropriateness of voicing the notification information by setting a temporary recommended route, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved, wherein the current specification is devoid of any teachings of the steps and/or limitations cited in the rejection above. 
Simply stated, describing a function only by the results fails to disclose how the results are obtained. It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims. 
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Any claims dependent upon the claims 1, 9 and 10 are rejected for similar reasons as set forth in the rejection above.

 “the minimum distance is configured to be greater than: a distance expressed by the vehicle speed multiplied by a reproduction time of the voiced notification information”.
The original disclosure as filed does not appear disclose any teachings regarding “the minimum distance is configured to be greater than: a distance expressed by the vehicle speed multiplied by a reproduction time of the voiced notification information” in any capacity, and the above limitations appear to be directed towards new matter. 
Claims 1, 9 and 10 define the invention in functional language by specifying a desired result, such as by determining that a minimum distance is configured to be greater than a distance expressed by the vehicle speed multiplied by a reproduction time of the voiced notification information, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved, wherein the current specification is devoid of any teachings of the steps and/or limitations cited in the rejection above. 
Simply stated, describing a function only by the results fails to disclose how the results are obtained. It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims. 
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Any claims dependent upon the claim 12 are rejected for similar reasons as set forth in the rejection above.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the claim language “the traveling state evaluation unit evaluates the appropriateness of voicing the notification information by setting a temporary recommended route and using a guidance point on the temporary recommended route to reference the predetermined notification start condition and data structure” is unclear and renders the claims language ambiguous. 
In particular, it is unclear what claim limitations are modified by “evaluate”. It is unclear if the claim language is stating that the evaluation of appropriateness is performed by using the step of “setting a temporary recommended route”, which does not appear to be supported by the original disclosure as filed. 
For the purposes of examination only, the Examiner has interpreted the above claim language to mean that guide points are used in some way with respect to a recommended route. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Furuhata (US Publication No. 2013/0116919) in view of Miyake (US Publication No. 2013/0031287) and Otani (US Publication No. 20100268453).
Regarding claim 1, Furuhata teaches An in-vehicle device (see at least para.[0114], Furuhata teaches an in-vehicle navigation device) that outputs a guidance voice prior to reaching a guidance point to direct a user of the vehicle (see at least para.[0068], Furuhata teaches a guidance voice used prior to reaching a guidance location) along a recommended route (see at least para.[0097-0101], Furuhata teaches a guide route, which anticipates the recited “recommend route” ) while voicing notification information transmitted from a server device (see at least para.[0032] and [0041-0044], Furuhata teaches a server that sends information to the in-vehicle navigation device), the in-vehicle device comprising: 
a notification information acquisition unit that acquires the notification information transmitted from the server device (see at least para.[0032] and [0041-0044], Furuhata teaches a server that sends information to the in-vehicle navigation device, wherein the information received from the server is used to generate notifications. Also, see at least para.[0046], Furuhata teaches a priority  “notification information acquisition unit”); 
a traveling state evaluation unit that identifies a traveling state of the vehicle in which the in-vehicle device is mounted (see at least para.[0030], Furuhata teaches determining the speed of the in-vehicle navigation device, which anticipates detecting the speed of the vehicle. Also, see at least para.[0030], Furuhata teaches a location/speed detection part 202 and a priority computation part 214 which perform the functions of the recited “traveling state evaluation unit”) and, when the notification information acquisition unit acquires the notification information, evaluates appropriateness of voicing the notification information (see at least para.[0065-0068] and [0103-0110], Furuhata teaches sequentially outputting the most appropriate message based on priority in a situation where multiple messages will be overlapping) by referencing a predetermined notification start condition data structure that specifies an allowance of a distance (see at least para.[0107-0110], and Fig. 7, Furuhata teaches using distance and vehicle speed with respect to a guidance point in order to determine priority of the overlapping messages, wherein the start time for each message is output in sequence. Also, see at least Fig. 4 and para.[0068], Furuhata teaches corresponding distances from a guidance/hazard/business information locations to output the respective messages. Also, see at least Fig. 4-8, wherein the data in the memory anticipates the recited “data structures”) and a time from a present vehicle location to a nearest guidance point on the recommended route (see at least para.[0004] and [0109], Furuhata teaches using the length of time required for each notification message to determine overlap between the messages, wherein the corresponding distances seen in Fig. 4 and para.[0068] correspond to times to reach the guidance/hazard/business information locations associated with the vehicle speed, for example, (distance from vehicle to guidance location)/(vehicle speed)=(time for vehicle to reach guidance location). Also, see at least para.[0087-0090], Furuhata teaches the priority of the notification is based on the distance to the point where a specific notification ;
a guidance interference determination unit that determines whether voicing the notification information will interfere with the guidance voice (see at least para.[0065-0068] and [0103-0110], Furuhata teaches outputting the most appropriate message based on priority in a situation where multiple messages will be overlapping, wherein the hazard location information and/or business information anticipates the recited “notification information”. Also, see at least para.[0046], Furuhata teaches a priority computation part 214 that performs the recited functions of the “guidance interference determination unit”); 
and a voice output control unit that postpones voicing the notification information when the guidance interference determination unit determines that voicing the notification information will interfere with the guidance voice (see at least para.[0065-0068] and [0103-0110], Furuhata teaches outputting the most appropriate message based on priority in a situation where multiple messages will be overlapping, which anticipates “postponing” the messages with the least amount of priority. Also, see at least para.[0046], Furuhata teaches a voice guidance creation part 215 that performs the recited functions of the “voice output control unit”)
wherein, when the traveling state evaluation unit determines that the allowance of the distance and/or the time is not met and evaluates that voicing the notification information is not appropriate: (see at least para.[0087-0090], Furuhata teaches the priority of the notification is based on the distance to the point where a specific notification or guidance will be output), 
the guidance determination unit does not determine whether voicing the notification information would interfere with the guidance voice (see at least para.[0111], Furuhata teaches , and
the notification information is not voiced (see at least para.[0111], Furuhata teaches cancelling a notification), 
when the traveling state evaluation unit determines that the allowance of the distance and the time is met and evaluates that  voicing the notification information is appropriate: (see at least para.[0087-0090], Furuhata teaches the priority of the notification is based on the distance to the point where a specific notification or guidance will be output with respect to the speed of the vehicle, which anticipates determining the time that the vehicle will reach the point with respect to the vehicle speed. Also, see at least para.[0004] and [0109], Furuhata teaches using the length of time required for each notification message to determine overlap between the messages. Also, see at least para.[0111], Furuhata teaches outputting messages based on the message output time), 
the guidance determination unit determines whether voicing the notification information would interfere with the guidance voice (see at least para.[ 0103-0111], Furuhata teaches determining multiple overlapping messages), and
the notification information is voiced (see at least para.[0065-0068] and [0103-0110], Furuhata teaches outputting the most appropriate message based on priority in a situation where multiple messages will be overlapping).
Furuhata does not expressly indicate when the recommended route is not set, the traveling state evaluation unit evaluates the appropriateness of voicing the notification information by setting a temporary recommended route and using a guidance point on the temporary recommended route to reference the predetermined notification start condition data structure, 
and a minimum distance and minimum time.
when the recommended route is not set, the traveling state evaluation unit evaluates the appropriateness of voicing the notification information by setting a temporary recommended route (see at least para.[0029] and [0026], Miyake teaches the system automatically sets a recommended route based on a lowest cost, which anticipates automatically setting a route if a route is not initially selected and updates to a lowest cost route) and using a guidance point on the temporary recommended route to reference the predetermined notification start condition data structure (see at least para.[0031-0088] Miyake teaches the system issues notification and  guidance messages with respect to points along the route).
Furthermore, Miyake also teaches postpones voicing the notification information when the guidance interference determination unit determines that voicing the notification information will interfere with the guidance voice (see at least para.[0072], Miyake teaches delaying the output of a interrupt notification if two different notifications overlap).
Therefore it would have been prima facie obvious for one of ordinary skill in the art to modify the teachings of Furuhata with the teachings of Miyake to set and use a recommended route with respect to guidance points in order to effectively provide verbal navigation for a driver, as recognized by Miyake in at least para.[0029].  
Furuhata in view of Miyake does not expressly indicate a minimum distance and minimum time. 
However, Otani teaches a minimum distance and minimum time (see at least para. [0012], Otani teaches an utterance start distance equal to or greater than a specified distance with respect to a guide point, wherein “equal to” a specified distance anticipates a “minimum distance”. Furthermore, the minimum distance is associated with a “minimum time”, for example, (distance from vehicle to guidance point)/(vehicle speed)=(time for vehicle to reach guidance point)). 


Regarding claim 4, Furuhata does not expressly indicate the predetermined notification start condition data structure further specifies a corresponding length range of a voice notification for each of a plurality of minimum distances and minimum times;  the voiced notification falls within the length range; and the traveling state evaluation unit evaluates that the notification information is appropriate for voicing when the minimum distance and minimum time, which correspond to the length range in which the voiced notification falls, on are both met. However, Furuhata anticipates outputting the notifications based on the relative length of each notification since the relative lengths of the voice messages are determined to overlap based on when each message begins and ends, as seen in at least para.[0004] and [0109] of Furuhata.
Furthermore, Otani teaches the predetermined notification start condition data structure further specifies a corresponding length range of a voice notification for each of a plurality of minimum distances and minimum times (see at least para.[0005] and Fig. 1-10, Otani teaches a plurality of the minimum distance and time required for different notifications and guidance points, wherein the Fig. 1-10 teaches corresponding “data structures“ in the system memory); 
the voiced notification falls within the length range (see at least para.[0070] and Fig. 4, Otani teaches the distances and times required for the utterance with respect to the guidance points); and 
 the traveling state evaluation unit evaluates that the notification information is appropriate for voicing when the minimum distance and minimum time, which correspond to the length range in which the voiced notification falls, on are both met (see at least para.[0070] and Fig. 4, Otani teaches , 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify the teachings of Furuhata in view of Miyake with the teachings of Otani to output a guidance voice with respect to at least the length of the guidance voice message in order to effectively provide verbal navigation for a driver, as recognized by Otani in at least the Abstract.  

Regarding claim 8, Furuhata teaches a display output control unit that identifies a spot on a map regarding a present vehicle location at a time when the notification information is acquired and displays a predetermined icon indicating acquisition of the notification information (see at least para.[0036] and [0098], Furuhata teaches displaying hazard location information on a display output device 107 with respect to a map route, wherein it was well-known in the art at the time of the invention for navigation devices to use images or “icons” to display map data, including, but not limited to, vehicle location on a route and hazard icons).

Regarding claim 9, Furuhata teaches An in-vehicle system comprising: 
an in-vehicle device (see at least para.[0114], Furuhata teaches an in-vehicle navigation device) that outputs a guidance voice prior to reaching a guidance point to direct a user of a vehicle along a recommended route (see at least para.[0068], Furuhata teaches a guidance voice used prior to reaching a guidance location. Also, see at least para.[0097-0101], Furuhata teaches a guide route, which anticipates the recited “recommend route”) while voicing notification information transmitted from a server device (see at least para.[0032] and [0041-0044], Furuhata teaches a server that sends information to the in-vehicle navigation device); 
and a navigation device, comprising:
a position identification unit that identifies the present vehicle location (see at least para.[0030] and [0114], Furuhata teaches an in-vehicle navigation device with a location/speed detection part 202), 
and a guidance control unit that performs guidance with the guidance voice by using the present vehicle location and a recommended route (see at least para.[0097-0101], Furuhata teaches a guide route, which anticipates the recited “recommend route”. Also, see at least para.[0046], Furuhata teaches a voice guidance creation part 215 that performs the recited functions of the “guidance control unit”), 
wherein the in-vehicle device comprises: 
a notification information acquisition unit that acquires the notification information transmitted from the server device (see at least para.[0032] and [0041-0044], Furuhata teaches a server that sends information to the in-vehicle navigation device, wherein the information received from the server is used to generate notifications. Also, see at least para.[0046], Furuhata teaches a priority computation part 214 that performs the recited functions of the “notification information acquisition unit”), 
a traveling state evaluation unit that acquires the present vehicle location from the position identification unit, identifies a traveling state of the vehicle (see at least para.[0030], Furuhata teaches determining the speed of the in-vehicle navigation device, which anticipates detecting the speed of the vehicle. Also, see at least para.[0030], Furuhata teaches a location/speed detection part 202 and a priority computation part 214 which perform the functions of the recited “traveling state evaluation unit”), and, when the notification information acquisition unit acquires the notification information, evaluates appropriateness of voicing the notification information by referencing a predetermined notification start condition data structure that specifies an allowance of  a distance (see at least para.[0107-0110], and Fig. 7, Furuhata teaches using distance and vehicle speed with respect to a and a time from the present vehicle  vehicle vehiclelocation to a nearest guidance point on the recommended route (see at least para.[0004] and [0109], Furuhata teaches using the length of time required for each notification message to determine overlap between the messages, wherein the corresponding distances seen in Fig. 4 and para.[0068] correspond to times to reach the guidance/hazard/business information locations associated with the vehicle speed, for example, (distance from vehicle to guidance location)/(vehicle speed)=(time for vehicle to reach guidance location). Also, see at least para.[0087-0090], Furuhata teaches the priority of the notification is based on the distance to the point where a specific notification or guidance will be output with respect to the speed of the vehicle, which anticipates determining the time that the vehicle will reach the point with respect to the vehicle speed, which anticipates at least the distance and time required for each of the output messages with respect to a guidance location),
a guidance interference determination unit that determines whether voicing the notification information will interfere with the guidance voice of the guidance control unit (see at least para.[0065-0068] and [0103-0110], Furuhata teaches outputting the most appropriate message based on priority in a situation where multiple messages will be overlapping, wherein the hazard location information and/or business information anticipates the recited “notification information”. Also, see at least para.[0046], Furuhata teaches a priority computation part 214 that performs the recited functions of the “guidance interference determination unit”), 
and a voice output control unit that postpones voicing the notification information when the guidance interference determination unit determines that voicing the notification information will interfere with the guidance voice (see at least para.[0065-0068] and [0103-0110], Furuhata teaches outputting the most appropriate message based on priority in a situation where multiple messages will be overlapping, which anticipates “postponing” the messages with the least amount of priority. Also, see at least para.[0046], Furuhata teaches a voice guidance creation part 215 that performs the recited functions of the “voice output control unit”),
wherein, when the traveling state evaluation unit determines that the allowance of the distance and and/or the time is not met (see at least para.[0087-0090], Furuhata teaches the priority of the notification is based on the distance to the point where a specific notification or guidance will be output), and evaluates that voicing the notification information is not appropriate:
the guidance determination unit does not determine whether voicing the notification information would interfere with the guidance voice (see at least para.[0111], Furuhata teaches cancelling a notification, wherein the cancelled notification is not determined to interfere with the guidance voice), and
the notification information is not voiced (see at least para.[0111], Furuhata teaches cancelling a notification), 
when the traveling state evaluation unit determines that the allowance of the distance and the time is met and evaluates that voicing the notification information is appropriate: (see at least para.[0087-0090], Furuhata teaches the priority of the notification is based on the distance to the point where a specific notification or guidance will be output with respect to the speed of the vehicle, which anticipates determining the time that the vehicle will reach the point with respect to the vehicle speed. Also, see at least para.[0004] and [0109], Furuhata teaches using the length of time required for each notification message to determine overlap between the messages. Also, see at least para.[0111], Furuhata teaches outputting messages based on the message output time )
the guidance determination unit determines whether voicing the notification information would interfere with the guidance voice (see at least para.[ 0103-0111], Furuhata teaches determining multiple overlapping messages), 
and the notification information is voiced (see at least para.[0065-0068] and [0103-0110], Furuhata teaches outputting the most appropriate message based on priority in a situation where multiple messages will be overlapping).
Furuhata does not expressly indicate when the recommended route is not set, the traveling state evaluation unit evaluates the appropriateness of voicing the notification information by setting a temporary recommended route and using a guidance point on the temporary recommended route to reference the predetermined notification start condition data structure, 
and a minimum distance and minimum time.
However, Miyake teaches when the recommended route is not set, the traveling state evaluation unit evaluates the appropriateness of voicing the notification information by setting a temporary recommended route (see at least para.[0029] and [0026], Miyake teaches the system automatically sets a recommended route based on a lowest cost, which anticipates automatically setting a route if a route is not initially selected and updates to a lowest cost route) and using a guidance point on the temporary recommended route to reference the predetermined notification start condition data structure (see at least para.[0031-0088] Miyake teaches the system issues notification and  guidance messages with respect to points along the route).
Furthermore, Miyake also teaches postpones voicing the notification information when the guidance interference determination unit determines that voicing the notification information will interfere with the guidance voice (see at least para.[0072], Miyake teaches delaying the output of a interrupt notification if two different notifications overlap).

Furuhata in view of Miyake does not expressly indicate a minimum distance and minimum time. 
However, Otani teaches a minimum distance and minimum time (see at least para. [0012], Otani teaches an utterance start distance equal to or greater than a specified distance with respect to a guide point, wherein “equal to” a specified distance anticipates a “minimum distance”. Furthermore, the minimum distance is associated with a “minimum time”, for example, (distance from vehicle to guidance point)/(vehicle speed)=(time for vehicle to reach guidance point)). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify the teachings of Furuhata in view of Miyake with the teachings of Otani to output a guidance voice with respect to at least the length of the guidance voice message and a minimum distance and time in order to effectively provide verbal navigation for a driver, as recognized by Otani in at least the Abstract.  

Regarding claim 10, Furuhata teaches A notification information output method that outputs notification information by using an in-vehicle device that also outputs a guidance voice prior to reaching a guidance point to direct a user of a vehicle along (see at least para.[0068], Furuhata teaches a guidance voice used prior to reaching a guidance location) a recommended route (see at least para.[0097-0101], Furuhata teaches a guide route, which anticipates the recited “recommend route”) while voicing a notification information transmitted from a server device (see at least para.[0032] and [0041-0044], Furuhata teaches a server that sends information to the in-vehicle navigation device), 
wherein the in-vehicle device includes a notification information acquisition unit (see at least para.[0046], Furuhata teaches a priority computation part 214 that performs the recited functions of the “notification information acquisition unit”), 
a traveling state evaluation unit (see at least para.[0030], Furuhata teaches a location/speed detection part 202 and a priority computation part 214 which perform the functions of the recited “traveling state evaluation unit”), 
a guidance interference determination unit (see at least para.[0046], Furuhata teaches a priority computation part 214 that performs the recited functions of the “guidance interference determination unit”), 
and a voice output control unit (see at least para.[0046], Furuhata teaches a voice guidance creation part 215 that performs the recited functions of the “voice output control unit”), 
and an output necessity determination unit (see at least para.[0032], Furuhata teaches a priority calculation formula, wherein determining the priority anticipates determining the necessity of the different messages), 
the method comprising:
acquiring, using the notification information acquisition unit notification information transmitted from the server device (see at least para.[0032] and [0041-0044], Furuhata teaches a server that sends information to the in-vehicle navigation device, wherein the information received from the server is used to generate notifications. Also, see at least para.[0046], Furuhata teaches a priority computation part 214 that performs the recited functions of the “notification information acquisition unit”), 
identifying, using the traveling state evaluation unit, a traveling state of a vehicle in which the in-vehicle device is mounted (see at least para.[0030], Furuhata teaches determining the speed of the in-vehicle navigation device, which anticipates detecting the speed of the vehicle. Also, see at least , 
evaluating, using the traveling state evaluation unit when the notification information acquisition unit acquires the notification information, appropriateness of voicing the notification information by referencing a predetermined notification start condition data structure that specifies an allowance of a distance (see at least para.[0107-0110], and Fig. 7, Furuhata teaches using distance and vehicle speed with respect to a guidance point in order to determine priority of the overlapping messages, wherein the start time for each message is output in sequence. Also, see at least Fig. 4 and para.[0068], Furuhata teaches corresponding distances from a guidance/hazard/business information locations to output the respective messages. Also, see at least Fig. 4-8, wherein the data in the memory anticipates the recited “data structures”) and a time from a present vehicle location to a nearest guidance point on the recommended route (see at least para.[0004] and [0109], Furuhata teaches using the length of time required for each notification message to determine overlap between the messages, wherein the corresponding distances seen in Fig. 4 and para.[0068] correspond to times to reach the guidance/hazard/business information locations associated with the vehicle speed, for example, (distance from vehicle to guidance location)/(vehicle speed)=(time for vehicle to reach guidance location).  Also, see at least para.[0087-0090], Furuhata teaches the priority of the notification is based on the distance to the point where a specific notification or guidance will be output with respect to the speed of the vehicle, which anticipates determining the time that the vehicle will reach the point with respect to the vehicle speed, which anticipates at least the distance and time required for each of the output messages with respect to a guidance location), 
determining, using the guidance interference determination unit whether voicing the notification information will interfere with the guidance voice (see at least para.[0065-0068] and [0103-0110], Furuhata teaches outputting the most appropriate message based on priority in a situation  “guidance interference determination unit”), 
and postponing, using the voice output control unit voicing the notification information when the guidance interference determination unit determines that voicing of the notification information will interfere with the guidance voice (see at least para.[0065-0068] and [0103-0110], Furuhata teaches outputting the most appropriate message based on priority in a situation where multiple messages will be overlapping, which anticipates “postponing” the messages with the least amount of priority. Also, see at least para.[0046], Furuhata teaches a voice guidance creation part 215 that performs the recited functions of the “voice output control unit”)
wherein, when the traveling state evaluation unit determines that the allowance of the distance and/or the time is not met and evaluates that voicing the notification information is not appropriate (see at least para.[0087-0090], Furuhata teaches the priority of the notification is based on the distance to the point where a specific notification or guidance will be output):
not determining, using the guidance the guidance determination unit, whether voicing the notification information would interfere with the guidance voice (see at least para.[0111], Furuhata teaches cancelling a notification, wherein the cancelled notification is not determined to interfere with the guidance voice), and
not voicing the notification information (see at least para.[0111], Furuhata teaches cancelling a notification),
 when the traveling state evaluation unit determines that the allowance of the distance and the time is met and evaluates that voicing the notification information  is appropriate (see at least para.[0087-0090], Furuhata teaches the priority of the notification is based on the distance to the point :
determining, using the guidance determination unit, whether voicing the notification information would interfere with the guidance voice (see at least para.[ 0103-0111], Furuhata teaches determining multiple overlapping messages), and
voicing the notification information (see at least para.[0065-0068] and [0103-0110], Furuhata teaches outputting the most appropriate message based on priority in a situation where multiple messages will be overlapping).
Furuhata does not expressly indicate when the recommended route is not set, the traveling state evaluation unit evaluates the appropriateness of voicing the notification information by setting a temporary recommended route and using a guidance point on the temporary recommended route to reference the predetermined notification start condition and data structure, 
and a minimum distance and minimum time.
However, Miyake teaches when the recommended route is not set, the traveling state evaluation unit evaluates the appropriateness of voicing the notification information by setting a temporary recommended route (see at least para.[0029] and [0026], Miyake teaches the system automatically sets a recommended route based on a lowest cost, which anticipates automatically setting a route if a route is not initially selected and updates to a lowest cost route) and using a guidance point on the temporary recommended route to reference the predetermined notification start condition data structure (see at least para.[0031-0088] Miyake teaches the system issues notification and  guidance messages with respect to points along the route).
postpones voicing the notification information when the guidance interference determination unit determines that voicing the notification information will interfere with the guidance voice (see at least para.[0072], Miyake teaches delaying the output of a interrupt notification if two different notifications overlap).
Therefore it would have been prima facie obvious for one of ordinary skill in the art to modify the teachings of Furuhata with the teachings of Miyake to set and use a recommended route with respect to guidance points in order to effectively provide verbal navigation for a driver, as recognized by Miyake in at least para.[0029].  
Furuhata in view of Miyake does not expressly indicate a minimum distance and minimum time. 
However, Otani teaches a minimum distance and minimum time (see at least para. [0012], Otani teaches an utterance start distance equal to or greater than a specified distance with respect to a guide point, wherein “equal to” a specified distance anticipates a “minimum distance”. Furthermore, the minimum distance is associated with a “minimum time”, for example, (distance from vehicle to guidance point)/(vehicle speed)=(time for vehicle to reach guidance point)). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify the teachings of Furuhata in view of Miyake with the teachings of Otani to output a guidance voice with respect to at least the length of the guidance voice message and a minimum distance and time in order to effectively provide verbal navigation for a driver, as recognized by Otani in at least the Abstract.  

Regarding claim 11, Furuhata teaches the time is greater than a reproduction time of the voiced notification information (see at least para.[0004] and [0109], Furuhata teaches using the length of each notification message to determine overlap of each message. Also, see at least para.[0107-0110], and Fig. 7, Furuhata teaches using distance and vehicle speed with respect to a guidance point in order .
Furuhata in view of Miyake does not expressly indicate a minimum time. 
However, Otani teaches a minimum time (see at least para. [0012], Otani teaches an utterance start distance equal to or greater than a specified distance with respect to a guide point, wherein “equal to” a specified distance anticipates a “minimum distance”. Furthermore, the minimum distance is associated with a “minimum time”, for example, (distance from vehicle to guidance location)/(vehicle speed)=(time for vehicle to reach guidance location)). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify the teachings of Furuhata in view of Miyake with the teachings of Otani to output a guidance voice with respect to at least the length of the guidance voice message and a minimum distance and time in order to effectively provide verbal navigation for a driver, as recognized by Otani in at least the Abstract.  

Regarding claim 13, Furuhata teaches the guidance voice is output at a guidance start point distance prior to reaching the nearest guidance point (see at least para.[0107], Furuhata teaches outputting the guidance voice prior to the guidance location); 
and the distance is greater than the guidance start point distance (see at least para.[0004] and [0109], Furuhata teaches using the length of each notification message to determine overlap of each message).
Furuhata in view of Miyake does not expressly indicate a minimum distance. 
However, Otani teaches a minimum distance (see at least para. [0012], Otani teaches an utterance start distance equal to or greater than a specified distance with respect to a guide point, wherein “equal to” a specified distance anticipates a “minimum distance”. Furthermore, the minimum . 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify the teachings of Furuhata in view of Miyake with the teachings of Otani to output a guidance voice with respect to at least the length of the guidance voice message and a minimum distance and time in order to effectively provide verbal navigation for a driver, as recognized by Otani in at least the Abstract.  

Regarding claim 14, Furuhata teaches the voiced notification information, when evaluated as appropriate by the traveling state evaluation unit (see at least para.[0088-0089], Furuhata teaches outputting different notification messages based on vehicle speed and distance), 
completes reproduction prior to a guidance start point in which the guidance voice is output started (see at least para.[0111], Furuhata teaches the messages are output in order without overlap, which anticipates outputting each message completely before the next message is output is started).

6.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Furuhata (US Publication No. 2013/0116919) in view of Miyake (US Publication No. 2013/0031287) and Otani (US Publication No. 20100268453), as applied to claim 1 above, and further in view of Hashizume (US Publication No. 2006/0069500).
Alternatively, claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Furuhata (US Publication No. 2013/0116919) in view of Miyake (US Publication No. 2013/0031287) and Otani (US Publication No. 20100268453), as applied to claim 1 above, and further in view of Kim (US Publication No. 2005/0278118).
Regarding claim 7, Furuhata teaches the traveling state evaluation unit evaluates appropriateness of voicing the notification information according to a road including a present vehicle location and a running direction (see at least para.[0087-0090], Furuhata teaches the priority of the notification is based on the distance to the point where a specific notification or guidance will be output with respect to the speed of the vehicle and the current location of the vehicle, wherein the vehicle is travelling in a direction towards the guidance point).
Furuhata does not expressly indicate the traveling state evaluation unit evaluates appropriateness of voicing the notification information according to a shape of a road. 
However, Hashizume teaches the traveling state evaluation unit evaluates appropriateness of voicing the notification information according to a shape of a road including a present vehicle location and a running direction (see at least para.[0071-0075], Hashizume teaches outputting messages based on the road shape, current position and the direction of travel of a vehicle). 
Therefore it would have been prima facie obvious for one of ordinary skill in the art to modify the teachings of Furuhata in view of Miyake and Otani with the teachings of Hashizume to output a guidance voice with respect to at least the shape of a road, a present location and a running direction in order to effectively provide verbal navigation for a driver, as recognized by Hashizume.  
Alternatively to Hashizume, Kim teaches the traveling state evaluation unit evaluates appropriateness of voicing the notification information according to a shape of a road including a present vehicle location and a running direction (see at least para.[0007], Kim teaches outputting messages base on the road shape, current position and the direction of travel of a vehicle).
Therefore it would have been prima facie obvious for one of ordinary skill in the art to modify the teachings of Furuhata in view of Miyake and Otani with the teachings of Kim to output a guidance voice with respect to at least the shape of a road, a present location and a running direction in order to effectively provide verbal navigation for a driver, as recognized by Kim in at least para.[0007].  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Furuhata (US Publication No. 2013/0116919) in view of Miyake (US Publication No. 2013/0031287) and Otani (US Publication No. 20100268453), as applied to claim 1 above, and further in view of Sato (US Publication No. 2013/0013200). 
Regarding claim 12, Furuhata teaches a vehicle speed sensor to detect the vehicle speed (see at least para.[0033], Furuhata teaches detecting the speed of the vehicle), 
wherein the distance is configured to be greater than: a distance expressed by the vehicle speed multiplied by a reproduction time of the voiced notification information (see at least para.[0004] and [0109], Furuhata teaches using the length of each notification message to determine overlap of each message, which anticipates the use of well-known mathematical relationships that  demonstrate that a minimum amount of distance required for each message is calculated by multiplying the current speed of the vehicle by the length of time required for each message. Therefore, Furuahata anticipates that any distance equal to or greater than “a distance expressed by the vehicle speed multiplied by a reproduction time of the voiced notification information” will be sufficient to output the message. Also, see at least para.[0068] and Fig. 4, Furuhata teaches minimum distances to guidance locations).
Although Furuhata does not expressly indicate a distance expressed by the vehicle speed multiplied by a reproduction time of the voiced notification information, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to use well-known mathematical relationships to determine the minimum distance based on the finite number of predictable solutions, such as the use of multiplication, with a reasonable expectation of success. 
Furuhata in view of Miyake does not expressly indicate a minimum distance. 
 minimum distance (see at least para. [0012], Otani teaches an utterance start distance equal to or greater than a specified distance with respect to a guide point, wherein “equal to” a specified distance anticipates a “minimum distance”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify the teachings of Furuhata in view of Miyake with the teachings of Otani to output a guidance voice with respect to at least the length of the guidance voice message and a minimum distance and time in order to effectively provide verbal navigation for a driver, as recognized by Otani in at least the Abstract.  
Furthermore, Sato teaches a distance expressed by the vehicle speed multiplied by a reproduction time of the voiced notification information (see at least para.[0121], Sato teaches a distance expressed by the vehicle speed multiplied by a reproduction time of the voiced notification information). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Furuhata in view of Miyake and Otani with the teachings of Sato to use a distance expressed by the vehicle speed multiplied by a reproduction time of the voiced notification information in order to determine the amount of distance required to output a message based on the vehicle speed and improve the timing of message outputs, as recognized by Sato in at least para.[0007].

				Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Janke (US Publication No. 20100231419): Paragraph [0026] of Janke teaches that it was known in the art at the time of the invention to display icons with respect to route data and hazards. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377. The examiner can normally be reached 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665